DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 01/27/2022. Claims 1-13 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Drafting Suggestion
Regarding Claim 2, while the Examiner understands, based on the instant specification, that Applicant is using European-style number formatting (“1.500”) instead of American-style number formatting (“1,500”) in the claim, the Examiner would recommend removing the period, “.”, in the numerical value such that the claim reads “a length between 200-1500 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “a front section of the first connection terminal” renders the claim indefinite since a “front section [of the first connection terminal]” has already been introduced in the 2nd to last line of claim 1; claim 2 depending upon claim 1. 
Regarding Claim 3, the limitation “a rear section of the first connection terminal” renders the claim indefinite since a “rear section [of the first connection terminal]” has already been introduced in the last 3 lines of claim 1; claim 3 depending upon claim 2, which depends upon claim 1. 

Claim 10 recites the limitation "the first power supply wire".  There is insufficient antecedent basis for this limitation in the claim. Note, the limitation referenced above is introduced in claim 7.
Claim 10 recites the limitation "the surge protection device".  There is insufficient antecedent basis for this limitation in the claim. Note, the limitation referenced above is introduced in claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/095649A1, herein referenced as Christiansen.
Regarding Claim 1, Christiansen recites a blade (wind turbine blade 1 fig. 2) for a wind turbine comprising: 
a trailing edge (trailing edge 4 fig. 1); 
a leading edge (leading edge 3 fig. 1) longitudinally extending from a blade tip (5 fig. 1) to a blade root (2 fig. 1); 
a lightning protection system (lightning protection system” abstract) with at least one lightning receptor (see plurality of receptor 9 fig. 1) arranged on the blade tip for receiving lightning and at least one lightning down conductor (13 fig. 2) for conducting a lightning current received by the lightning receptor to the blade root (2 fig. 1; 13 shown to extend towards root 2 in fig. 2); and 
an ice formation prevention system (“de-icing system” pg. 3 lines 15-17) with a conductive layer (heating mat 8 fig. 2) arranged along the leading edge (3 fig. 1) having a first end (see tip end section of heating mat 8 fig. 2) oriented to the blade tip (5 fig. 1) and a second end (see root end section of heating mat 8 in fig. 2) oriented to the blade root (2 fig. 1), and a first connection terminal (see tip end flat connection terminal 18 in fig. 2) placed on the first end of the conductive layer (tip end flat connection terminal 18 shown to be on the tip end of the heating mat 8 fig. 2) and a second connection terminal (see root end flat connection terminal 18 in fig. 2) placed on the second end of the conductive layer (root end flat connection terminal 18 shown to be at the root end of the heating mat 8 in fig. 2) for electrically connecting the conductive layer with a power supply unit (“the heating mat is powered by a power unit” pg. 7 lines 29-30), the first connection terminal (tip end flat connection terminal 18 fig. 2) of the conductive layer is electrically connected with the lightning down conductor (down conductor 13 fig. 2); 
wherein the first connection terminal (tip end connection terminal 18 fig. 2; “connection terminals 18 may extend below and/or above the heating mat 8” pg. 11 lines 20-22) partially contacts the conductive layer (heating mat 8 fig. 2) and has a rear section (an inboard section of tip end connection terminal 18 fig. 3) connected to the conductive layer (heating mat 8 fig. 2) and a front section (an outboard section of tip end connection terminal 18 in fig. 3) that longitudinally extends towards the blade tip (5 fig. 1).

Regarding Claim 4, Clemens recites the blade according to claim 1, wherein the first connection terminal (tip end connection terminal 18 fig. 2) has a width equal or greater than a width of the conductive layer (“Preferably, the connection terminal spans at least one extension, in particular the width, of the conductive layer to establish a maximum contact area” on pg. 4 lines 21-23, this would mean that the terminal connection 18 would extend at least a complete width of the conductive layer 8 in fig. 2; fig. 3 also shows the connection terminal 18 extending beyond the width of the heating mat 8 and onto the blade shell 21).

Claim(s) 1, 6-8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0204311, herein referenced as Clemens.
Regarding Claim 1, Clemens recites a blade (rotor blade 1 fig. 1) for a wind turbine (“wind power installation” abstract) comprising: 
a trailing edge (see trailing edge in fig. 3b); 
a leading edge (see leading edge in fig. 3b) longitudinally extending from a blade tip to a blade root (see blade tip 4 and blade root 3 in fig. 1; fig. 5 also gives a perspective of this aspect); 
a lightning protection system with at least one lightning receptor (metal top 7 of blade tip in fig. 1) arranged on the blade tip for receiving lightning and at least one lightning down conductor (down conductor 6 of lightning system in fig. 1) for conducting a lightning current received by the lightning receptor to the blade root (3 fig. 1; conductor 6 shown to extend towards the blade root in fig. 1); and 
an ice formation prevention system with a conductive layer (heating device 33 fig. 1; see conductive layer formed by carbon fiber strings 2 of the heating device 33 in fig. 1) arranged along the leading edge (layer of carbon fiber strings 2 are shown to be arranged along the leading edge of the blade 1 in fig. 1 and fig. 3b) having a first end oriented to the blade tip (see first end of heating device 33 adjacent blade tip 4 fig. 1) and a second end (see second end of heating device 33 adjacent blade root 3 fig. 1) oriented to the blade root (3 fig. 1), and a first connection terminal (electric node 4 at blade tip in fig. 1; “blade root 3 and the blade tip 4 each have an electric node, in which the heating wires 2 are respectively electrically connected” para. 58) placed on the first end of the conductive layer (electric node 4 is shown to be at tip end of heating device 33 in fig. 1) and a second connection terminal (see electric node 3 at blade root section of heating device 33 in fig. 1; “blade root 3 and the blade tip 4 each have an electric node, in which the heating wires 2 are respectively electrically connected” para. 58) placed on the second end of the conductive layer (electric node 3 shown to be at root end section of heating device 33 in fig. 1) for electrically connecting the conductive layer with a power supply unit (see power supply, circle with vertical line, along wire 5 fig. 1), the first connection terminal (electric node 4 fig. 1) of the conductive layer (33 fig. 1) is electrically connected with the lightning down conductor (electric node 4 shown to be connected via wires 8.1,8.2 to conductor 6 fig. 1); 
wherein the first connection terminal (electric node 4 fig. 1) partially contacts the conductive layer (shown to contact 33 in fig. 1) and has a rear section (a longitudinal inboard half of electric node 4 fig. 1) connected to the conductive layer (33 fig. 1) and a front section (a longitudinal outboard half of electric node 4 fig. 1) that longitudinally extends towards the blade tip (the longitudinal outboard half of the electric node 4 extends towards the blade tip since it has a dimension in the longitudinal direction as shown in fig. 1).

Regarding Claim 6, Clemens recites the blade according to claim 1, wherein the first connection terminal (electric node 4 fig. 1) is electrically connected with the lightning down conductor (6 fig. 1; the wires 8.1,8.2 shown to electrically connect the node 4 with the conductor 6 in fig. 1) and the second connection terminal (electric node 3 fig. 1) is electrically connected with a power supply wire (wire 5 fig. 1; see section of wire 5 that is connected to node 3 in fig. 1), the lightning down conductor (6 fig. 1) and the power supply wire (5 fig. 1) are connected to the power supply unit (see circle with vertical line along wire 5 in fig. 1; wire 5 shown to be connected to this in fig. 1; conductor 6 is connected to this via the electric nodes 3 and 4 and wires 8.1 and 8.2 as shown in fig. 1).  

Regarding Claim 7, Clemens recites the blade according to claim 1, wherein the first connection terminal (electric node 4 fig. 1) is electrically connected with a first power supply wire (see 1st supply wire in Examiner Figure 1) and the second connection terminal (electric node 3 fig. 1) is electrically connected with a second power supply wire (see 2nd supply wire in Examiner Figure 1), the power supply wires are connected to the power supply unit (circle with vertical line in fig. 1; 1st and 2nd supply wires are shown to be connected to it in Examiner Figure 1), and the first power supply wire (1st supply wire in Examiner Figure 1) is connected to the lightning down conductor (6 fig. 1) by a surge protection device (see outermost spark gap 9 in fig. 1; the 1st supply wire is connected to conductor 6 via electric node 4, wires 8.1 and 8.2, and the spark gap 9 as shown in Examiner Figure 1).  

Regarding Claim 8, Clemens recites the blade according to claim 1, wherein the conductive layer comprises a first piece arranged in parallel with a second piece (see half shells 14 of heating device 33 in fig. 4b which are shown to be arranged parallel to each other; left half shell 14 in fig. 4b being the first piece and right half shell 14 in fig. 4b being the second piece), each piece is arranged at one side of the leading edge (since the half shell piece 14 fig. 1 would be separated from each other at the leading edge and trailing edge, each of the half shells 14 would be arranged on opposite/different sides of the leading edge from which they are split at).  

Regarding Claim 13, Clemens recites the blade according to claim 1, further comprising a conductive element (wire 8.1 fig. 1) which is arranged on the rear section of the first connection terminal (electric node 4 fig. 1; the wire 8.1 is shown to be connected to the inboard longitudinal half of electric node 4 in fig. 1) to transmit electrical currents from the first connection terminal (electric node 4 fig. 1) to the lightning down conductor (conductor 6 fig. 1; wire 8.1 shown to connect node 4 with conductor 6 in fig. 1).

    PNG
    media_image1.png
    853
    736
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 1 from Clemens

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen, as applied above in claim 1.
Regarding Claim 2, Christiansen recites the blade according to claim 1, wherein a front section of the first connection terminal (outboard section of tip end flat connection terminal 18 fig. 2) longitudinally extends from the first end (connection terminal 18 shown to extend longitudinally towards an inboard direction from the tip end section of mat 8 in fig. 2) of the conductive layer (heating mat 8 fig. 2). 
However, Christiansen fails to anticipate wherein the front section of the first connection terminal longitudinally extends from the first end of the conductive layer a length between 200-1.500 mm.
The prior art shows a width of the connection terminal 18 in fig. 3 but does not disclose a closed range for what the width can be. Christiansen discloses that the connection terminal can be “in particular a strip having a width [longitudinal length] for example in the range of 2 to 10 cm” in pg. 4 lines 9-11, and also states “Regarding its width, wider connection terminals provided a better connection, however, if the conductive layer is, for example, a heating mat of a de-icing system, it is to be taken into account that an area covered by the connection terminal cannot maintain its de-icing function” in pg. 4 lines 14-19, establishing that a wider version than the exemplary value is supported by the disclosure. Additionally, it is known from the understanding of electricity that the longitudinal length and therefore the area which the connection terminal covers, effects the amount of current which can safely pass therethrough. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art to have the front section of the extend from the first end of the heating mat 8 a longitudinal length between 200-1500mm as claimed in order to optimize the connection from the required current and to provide a better electrical connection between the components.  See MPEP 2144.05 “Obviousness of Ranges”.

Regarding Claim 3, Christiansen renders obvious the blade according to claim 2, wherein a rear section (an inboard section of tip end 18 in fig. 2) of the first connection terminal (tip end flat connection terminal 18 fig. 2) connecting the conductive layer (8 fig. 3) with the first connection terminal (an inboard of tip end terminal 18 is shown to contact mat 8 in fig. 2). 
However, Christiansen fails to explicitly teach [where the rear section] has a length of at least 30 mm. 
The prior art shows a width of the connection terminal 18 in fig. 3 but does not disclose a closed range for what the width can be. Christiansen discloses that the connection terminal can be “in particular a strip having a width [longitudinal length] for example in the range of 2 to 10 cm” in pg. 4 lines 9-11, and also states “Regarding its width, wider connection terminals provided a better connection, however, if the conductive layer is, for example, a heating mat of a de-icing system, it is to be taken into account that an area covered by the connection terminal cannot maintain its de-icing function” in pg. 4 lines 14-19, establishing that a wider version than the exemplary value is supported by the disclosure. Additionally, it is known from the understanding of electricity that the longitudinal length and therefore the area which the connection terminal covers, effects the amount of current which can safely pass therethrough. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art to have a rear/inboard section with a longitudinal length (i.e. width) of at least 30mm as claimed in order to optimize the connection from the required current and to provide a better electrical connection between the components.  See MPEP 2144.05 “Obviousness of Ranges”.

Regarding Claim 5, Christiansen recites the blade according to claim 1, further comprising another lightning receptor (see plurality of receptors 9 in fig. 1) [arranged on the trailing edge of the blade] (see receptor 9 along trailing edge 4 in fig. 1). 
However, Christiansen fails to explicitly teach of another lightning receptor being arranged parallel to the first connection terminal.  
Since the prior art discloses doesn’t provide any criticality towards this missing aspect, and it appears that a mere matter of duplication of parts is the only difference between the prior art and the claimed invention (“the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” MPEP 2144.04 VI. B.), it would be an obvious matter of duplication of parts for one of ordinary skill in the art to have modified the connection means 14 in fig. 2 of Christiansen to include a lightning receptor 9. This modification would result in “another lightning receptor arranged parallel to the first connection terminal since connection means 14 is shown in fig. 2 to be parallel to the tip end connection terminal 18 as shown in fig. 2 of Christiansen. See MPEP 2144.04 VI. B. “Duplication of Parts”. 

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemens, as applied above to claim 8.
Regarding Claim 9, Clemens recites the blade according to claim 8, wherein the first connection terminal (electric node 4 fig. 1) comprises a first part (a pressure side half of electric node 4 fig. 1) arranged at one side of the leading edge (the pressure side half of electric node 4 fig. 1would be arranged at the pressure side of the leading edge) and partially contacting the first piece (left half shell 14 in fig. 4b), and a second part (a suction side half of electric node 4 fig. 1) arranged at the other side of the leading edge (the suction side half of electric node 4 fig. 1 would be arranged on the other side of the leading edge from the pressure side half of node 4 fig. 1) and partially contacting the second piece (right half shell 14 fig. 4b of heating device 33). Clemens does disclose the first connection terminal (electric node 4 fig. 1) is electrically connected with the lightning down conductor (6 fig. 1) through a conductor (see wire 8.1 which connects electric node 4 with conductor 6 in fig. 1).
However, Clemens fails to anticipate wherein the first part is electrically connected with the lightning down conductor through a first conductor and the second part is electrically connected with the lightning down conductor through a second conductor.  
	Since it appears that the only difference between the prior art and the claimed invention is a mere duplication of parts, it would be obvious to one of ordinary skill in the art to have duplicated the wire 8.1 in fig. 1 of Clemens such that there are two wires 8.1, one attached to each side of the electric node 4, since duplication of this wire would improve redundancy in the circuit system in the event of a connection failure as well as to increase the current transfer capacity from the heating device to the down conductor in the event of a lightning strike. See MPEP 2144.04 VI. B. “Duplication of Parts”.

Regarding Claim 10, Clemens as modified above teaches the limitations of the blade according to claim 9, and further teaches wherein the first conductor and the second conductor (see wire 8.1 in fig. 1 as duplicated above in the rejection of claim 9) are electrically connected with the first power supply wire (wire 8.1 connected to 1st supply wire in Examiner Figure 1 via electric node 4 in fig. 1) and the lightning down conductor (down conductor 6 fig. 1) is electrically connected with the first power supply wire (see 1st supply wire in Examiner Figure 1) through the surge protection device (see spark gap 9 which is along the electrical path between down conductor 6 and 1st supply wire in Examiner Figure 1; the path including wires 8.1,8.2 and electric node 4 fig. 1).  

Regarding Claim 11, Clemens as modified above teaches the limitations of the blade according to claim 9, and further teaches wherein the first connection terminal is a single piece terminal (the electric node 4 is shown in fig. 1 to be a singular piece) having the first part and the second part (pressure side part and suction side part of electric node 4 fig. 1).  

Regarding Claim 12, Clemens renders obvious the blade according to claim 9, but said reference fails to anticipate wherein the first connection terminal is a two pieces terminal having the first part and the second part.  
It is common knowledge in the art that blades are generally formed of an upper shell and a lower shell. Clemens reflects this aspect in fig. 4b and in paragraphs 65-67 which discloses the electric heater being formed into an upper shell half 14 and a lower shell half 14; para. 58 of Clemens also discloses that the tip and root electric nodes constitute the outer ends of the heating device 33. Thus, it would be obvious to one of ordinary skill in the art to modify the electric node 4 fig. 2 of Clemens to be separated into a pressure side piece and a suction side piece so as to correspond with the upper and lower shell halves which would simplify the assembly process of the wind turbine blade. See MPEP 2144.04 V. C. “Making Separable”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9797381 – discloses a wind turbine blade with both a lightning protection system and a leading edge de-icing system, the lightning protection system and the de-icing system being electrically connected to each other via a flat terminal disposed on a conductive leading edge cover, the flat terminal being connected to an internal down conductor.
US 10202966 – discloses a wind turbine blade with a conductive leading edge mat for de-icing the wind turbine blade, the mat electrically connected to a lightning conductor through a spark gap assembly.
US 6612810 – discloses a wind turbine blade with a lightning protection system and a de-icing system, a conductor which extends along the de-icing system is connected to a lightning receptor through a spark gap.
US 10330087 – discloses a wind turbine blade with a lightning protection system, the lightning protection including a tip receptor connected to down conductor, the down conductor is also electrically connected to conductive devices via a secondary cable with a resistor disposed along the cable. 
WO 2018/219511A1 – discloses a wind turbine blade with a leading edge heating mat for de-icing, a portion of the heating mat nearer the tip of the blade is covered by a protective shield. 
EP2930356A1 – discloses a wind turbine blade with a de-icing system comprised of a leading edge conductive layer which is electrically connected to a lightning receptor adjacent the tip of the wind turbine blade, the electrical connection comprising a vacuum interrupter chamber which is provided to route lightning current to a down conductor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745